QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4


AMENDED AND RESTATED CREDIT AGREEMENT

    THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 10, 2000, is
by and between REUTER MANUFACTURING, INC., a corporation organized under the
laws of the State of Minnesota (the "Borrower"), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (the "Lender").

    WHEREAS, Borrower and Lender have entered into a Financing Agreement dated
December 3, 1997 as amended from time to time (the "Existing Agreement"); and

    WHEREAS, the Borrower and the Lender wish to make certain revisions to and
restate in its entirety the Existing Agreement as hereinafter provided;

    NOW, THEREFORE, in consideration of the premises, the sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

    Section 1.1  Defined Terms.  As used in this Agreement the following terms
shall have the following respective meanings:

    "Accounts":  Each and every right to payment of Borrower, whether such right
to payment arises out of a sale or lease of goods by Borrower, or other
disposition of goods or other property of Borrower, out of a rendering of
services by Borrower, out of a loan by Borrower, out of damage to or loss of
goods in the possession of a railroad or other carrier or any other bailee, out
of overpayment of taxes or other liabilities of Borrower, or which otherwise
arises under any contract or agreement, or from any other cause, whether such
right to payment now exists or hereafter arises and whether such right to
payment is or is not yet earned by performance and howsoever such right to
payment may be evidenced, together with all other rights and interest (including
all liens and security interests) which Borrower may at any time have by law or
agreement against any account debtor (as defined in the Uniform Commercial Code
in effect in the State of Minnesota) or other obligor obligated to make any such
payment or against any of the property of such account debtor or other obligor;
specifically (but without limitation), the term includes all present and future
instruments, documents, chattel papers, accounts and contract rights of
Borrower.

    "Advance":  As defined in Section 2.1(a).

    "Affiliate":  When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person which beneficially owns or holds,
directly or indirectly, five percent or more of any class of voting stock of the
Person referred to (or if the Person referred to is not a corporation, five
percent or more of the equity interest), (c) each Person, five percent or more
of the voting stock (or if such Person is not a corporation, five percent or
more of the equity interest) of which is beneficially owned or held, directly or
indirectly, by the Person referred to, and (d) each of such Person's officers,
directors, joint venturers and partners. The term control (including the terms
"controlled by" and "under common control with") means the possession, directly,
of the power to direct or cause the direction of the management and policies of
the Person in question.

    "Borrowing Base":  As defined in Section 2.5.

    "Borrowing Base Certificate":  As defined in Section 2.5.

    "Business Day":  Any day (other than a Saturday, Sunday or legal holiday in
the State of Minnesota) on which national banks are permitted to be open at the
location of the Lender.

--------------------------------------------------------------------------------

    "Change in Control":  The occurrence, after the Closing Date, of any one
entity owning, directly or indirectly, securities of the Borrower representing
10% of the securities of the Borrower entitled to vote in the election of
directors.

    "Closing Date":  Any Business Day between the date of this Agreement and
September 30, 2000 selected by the Borrower for the making of the initial
Advance on the Revolving Loan hereunder; provided that all the conditions
precedent to the obligation of the Lender to make the initial Advance on the
Revolving Loan, as set forth in Article III, have been, or, on such Closing
Date, will be, satisfied. The Borrower shall give the Lender not less than one
Business Day's prior notice of the day selected as the Closing Date.

    "Commitments":  The Revolving Commitment and the Term Loan Commitments.

    "Default":  Any event which, with the giving of notice (whether such notice
is required under Section 7.1, or under some other provision of this Agreement,
or otherwise) or lapse of time, or both, would constitute an Event of Default.

    "Eligible Accounts":  Accounts owned by the Borrower which the Lender, in
its sole and absolute discretion, deems eligible for Advances, but which, at a
minimum, are subject to a first priority perfected security interest in favor of
the Lender and not subject to any assignment, claim or Lien other than the Lien
in favor of the Lender and other Liens consented to by the Lender in writing,
but specifically excluding (a) Accounts which are not earned; (b) Accounts which
are unpaid more than ninety (90) days after the original invoice date;
(c) Accounts owed by debtors 25% or more of whose Accounts owed are otherwise
ineligible; (d) Accounts representing progress billings, or retainages, or for
work covered by any payment or performance bond; (e) Accounts owed by any of the
Borrower's Affiliates; (f) Accounts owed by debtors not located in the United
States, unless supported by a letter of credit issued by a U.S. bank in favor of
the Borrower which has been delivered to the Lender; (g) Accounts as to which
any warranty or representation contained in any security agreement or other
agreement of the Borrower with or given to the Lender with respect to any such
Account is untrue in any material respect; (h) Accounts as to which the account
debtor has disputed liability, or made any claim with respect to any other
Account due from such account debtor to the Borrower; (i) Accounts subject to
setoff; (j) Accounts as to which the account debtor has filed a petition for
bankruptcy or any other petition for relief under the Bankruptcy Code, assigned
any assets for the benefit of creditors, or if any petition or other application
for relief under the Bankruptcy Code has been filed against the account debtor,
or if the account debtor has failed, suspended business, become insolvent, or
has had or suffered a receiver or a trustee to be appointed for all or a
significant portion of its assets or affairs; (k) Accounts owed by any
government or government agency; (l) Accounts evidenced by a promissory note or
other instrument; and (m) Accounts as to which the Lender reasonably believes
that collection of any such Account is insecure or that any such Account may not
be paid by reason of the account debtor's financial inability to pay.

    "Event of Default":  Any event described in Section 7.1.

    "GAAP":  Generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of any date of determination.

    "Lien":  With respect to any Person, any security interest, mortgage,
pledge, lien, charge, encumbrance, title retention agreement or analogous
instrument or device (including the interest of each lessor under any
capitalized lease), in, of or on any assets or properties of such Person, now
owned or hereafter acquired, whether arising by agreement or operation of law.

    "Loan Documents":  This Agreement, the Note, and any documents described in
Section 3.1(a)(vii).

2

--------------------------------------------------------------------------------

    "Mortgage":  A Security Agreement of even date executed by the Lender in
form and substance satisfactory to Lender.

    "Note":  As defined in Section 2.3

    "Obligations":  shall mean (a) all indebtedness, liabilities and obligations
of the Borrower to Lender of every kind, nature or description under this
Agreement, including the Borrower's obligation on any Note and any note or notes
hereafter issued in substitution or replacement thereof, (b) all liabilities of
the Borrower under the Security Agreement, and (c) any and all other liabilities
and obligations of the Borrower to the Lender of every kind, nature and
description, whether direct or indirect or hereafter acquired by the Lender from
any Person, absolute or contingent, regardless of how such liabilities arise or
by what agreement or instrument they may be evidenced, and in all of the
foregoing cases whether due or to become due, and whether now existing or
hereafter arising or incurred.

    "Person":  Any natural person, corporation, partnership, limited
partnership, joint venture, firm, association, trust, unincorporated
organization, government or governmental agency or political subdivision or any
other entity, whether acting in an individual, fiduciary or other capacity.

    "Reference Rate":  The rate of interest from time to time publicly announced
by the Lender as its "reference rate." The Lender may lend to its customers at
rates that are at, above or below the Reference Rate. For purposes of
determining any interest rate hereunder or under the Note which is based on the
Reference Rate, such interest rate shall change as and when the Reference Rate
changes.

    "Regulatory Change":  Any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or making after
such date of any interpretations, directives or requests applying to a class of
banks including the Lender under any federal, state or foreign laws or
regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.

    "Revolving Commitment":  The obligation of the Lender to make Advances to
the Borrower on the Revolving Loan in an aggregate principal amount outstanding
at any time not to exceed the Revolving Commitment Amount upon the terms and
subject to the conditions and limitations of this Agreement.

    "Revolving Commitment Amount":  As defined in Section 2.1(a).

    "Revolving Credit Availability":  The lesser of all of the Revolving
Commitment Amount minus outstanding Advances or (b) the Borrowing Base minus
outstanding Advances.

    "Revolving Loan":  As defined in Section 2.1(a).

    "Revolving Maturity Date":  As defined in Section 2.1(a).

    "Security Agreement":  A Security Agreement of even date executed by the
Lender in form and substance satisfactory to Lender.

    "Subsidiary":  Any corporation or other entity of which securities or other
ownership interests having ordinary voting power for the election of a majority
of the board of directors or other Persons performing similar functions are
owned by the Borrower either directly or through one or more Subsidiaries.

    "Term Loan A":  As defined in Section 2.1(b).

    "Term Loan B":  As defined in Section 2.1(c).

    "Term Loan C":  As defined in Section 2.1(d).

    "Term Loans":  Term Loan A, Term Loan B and Term Loan C.

3

--------------------------------------------------------------------------------

    Section 1.2  Accounting Terms and Calculations.  Except as may be expressly
provided to the contrary herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP.

    Section 1.3  Other Definitional Terms, Terms of Construction.  The words
"hereof," "herein" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Sections, Exhibits, Schedules and the
like references are to Sections, Exhibits, Schedules and the like of this
Agreement unless otherwise expressly provided. The words "include," "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation." Unless the context in which used herein otherwise clearly requires,
"or" has the inclusive meaning represented by the phrase "and/or." All
incorporations by reference of covenants, terms, definitions or other provisions
from other agreements are incorporated into this Agreement as if such provisions
were fully set forth herein, and include all necessary definitions and related
provisions from such other agreements. All covenants, terms, definitions and
other provisions from other agreements incorporated into this Agreement by
reference shall survive any termination of such other agreements until the
obligations of the Borrower under this Agreement and the Note is irrevocably
paid in full and the Revolving Commitment is terminated.

ARTICLE II
TERMS OF LENDING

    Section 2.1  The Commitments.  On the terms and subject to the conditions
hereof, the Lender agrees to make the following lending facilities available to
the Borrower:

    2.1(a)  Revolving Credit.  A revolving loan (the "Revolving Loan") to the
Borrower available as advances ("Advances") at any time and from time to time
from the Closing Date to October 1, 2002 (the "Revolving Maturity Date"), during
which period the Borrower may borrow, repay and reborrow in accordance with the
provisions hereof, provided, that the unpaid principal amount of revolving
Advances shall not at any time exceed $1,500,000 (the "Revolving Commitment
Amount"); and provided, further, that no revolving Advance will be made if,
after giving effect thereto, the unpaid principal amount of the Advances would
exceed the Borrowing Base.

    2.1(b)  Term Loan.  A term loan ("Term Loan A") from the Lender to the
Borrower on the Closing Date in the amount of $2,800,000 (the "Term Loan A
Commitment Amount").

    2.1(c)  Term Loan B.  A term loan ("Term Loan B") from the Lender to the
Borrower on the Closing Date in the amount of $1,100,000 ("Term Loan B
Commitment Amount").

    2.1(d)  Term Loan C.  A term loan ("Term Loan C") from the Lender to the
Borrower on the Closing Date in the amount of $1,400,000 ("Term Loan C
Commitment Amount").

Notwithstanding any provision hereof, this Agreement and the Revolving
Commitment shall terminate and the Lender shall have no obligation hereunder if
the Term Loan hereunder has not been made by September 30, 2000, provided,
however, that the obligations of the Borrower under Section 8.2 shall survive
any such termination.

    Section 2.2  Procedure for Advances and the Term Loans.  Any request by the
Borrower for an Advance on the Revolving Loan shall be in writing or by
telephone and must be given so as to be received by the Lender not later than
10:00 (Minneapolis time) on the requested Advance date. Each request for an
Advance shall be irrevocable and shall be deemed a representation by the
Borrower that on the requested Advance date and after giving effect to such
Advance the applicable conditions specified in Article III have been and will
continue be satisfied. Each request for an Advance shall specify (i) the
requested Advance date (which must be a Business Day) and (ii) the amount of
such Advance which shall be in a minimum amount of $10,000. Unless the Lender
determines that any applicable condition specified in Article III has not been
satisfied, the Lender will make available to the Borrower at the Lender's
principal office in

4

--------------------------------------------------------------------------------

Minneapolis, Minnesota in immediately available funds not later than 5:00 PM
(Minneapolis time) on the requested Advance date the amount of the requested
Advance.

    Section 2.3  The Note.  The Advances on the Revolving Loan and the Term
Loans shall be evidenced by a single amended and restated promissory note of the
Borrower (the "Note"), substantially in the form of Exhibit 2.3 hereto. The
Lender shall enter in its ledgers and records the payments made on the Term
Loans and the amount of each Advance made and the payments made thereon, and the
Lender is authorized by the Borrower to enter on a schedule attached to the
Note a record of such Advances and payments.

    Section 2.4  Interest Rates, Interest Payments and Default
Interest.  Interest shall accrue and be payable on the unpaid balance of the
Advances at a floating rate per annum equal to the sum of the Reference Rate
plus 0% (the latter being the "Applicable Revolving Margin"); provided, however,
that upon the happening of any Event of Default, then, at the option of the
Lender, the Advances shall thereafter bear interest at a floating rate equal to
the sum of (a) the Reference Rate, plus (b) the Applicable Revolving Margin,
plus (c) 4%. Interest shall accrue and be payable on the unpaid balance of Term
Loan A at a fixed rate equal to 10% per annum; provided, however, that upon the
happening of any Event of Default, then, at the option of the Lender, Term Loan
A shall thereafter bear interest at a fixed rate equal to 12% per annum.
Interest shall accrue and be payable on the unpaid balance of Term Loan B at a
floating rate per annum equal to the sum of the Reference Rate plus 1.0% (the
latter being the "Applicable Term Margin"); provided, however, that upon the
happening of any Event of Default, then, at the option of the Lender, Term Loan
B shall thereafter bear interest at a floating rate equal to the sum of (a) the
Reference Rate, plus (b) the Applicable Term Margin, plus (c) 2%. Term Loan C
shall be non-interest bearing. Interest shall be payable monthly in arrears on
the first day of each month and upon final payment of the Advances. Interest on
Term Loan A and Term Loan B shall be payable as provided in Term Loan A and Term
Loan B.

    Section 2.5  Borrowing Base and Mandatory Prepayment.  The Borrowing Base
shall be equal to (i) until September 30, 2002 the sum of 80% of the face value
of Eligible Accounts plus $250,000 and (ii) if the Revolving Maturity Date is
extended pursuant to Section 2.10 from October   , 2002 and thereafter 80% of
the face value of Eligible Accounts. The Borrower shall deliver borrowing base
certificates in the form attached hereto (a "Borrowing Base Certificate") to the
Lender not less than weekly. Each such certificate shall state the amount of
Eligible Accounts and the Borrowing Base as of the end of the previous month or
the date of the Lender's request, as appropriate. Any limitations on advances or
required prepayments relating to the Borrowing Base shall be based on the latest
borrowing base certificate the Borrower shall have delivered to the Lender. If
the principal balance of the Advances at any time exceeds the Borrowing Base,
the Borrower shall immediately prepay the Advances by the amount of that excess.

    Section 2.6  Repayment and Prepayment.  

    2.6(a)  Repayment of the Advances.  Principal of the Advances shall be
payable in full on the Revolving Maturity Date. The Borrower may prepay the
Advances, in whole or in part, at any time, without premium or penalty. Amounts
prepaid on the Advances under this Section may be reborrowed upon the terms and
subject to the conditions and limitations of this Agreement.

    2.6(b)  Repayment of Term Loan A.  Principal of Term Loan A is payable as
provided in the Note. The Borrower may prepay Term Loan A at any time without
premium or penalty. Any such prepayment must be accompanied by accrued and
unpaid interest on the amount prepaid. Amounts so prepaid cannot be reborrowed.

    2.6(c)  Repayment of Term Loan B.  Principal of Term Loan B is payable as
provided in the Note. The Borrower may prepay Term Loan B at any time without
premium or penalty. Any such

5

--------------------------------------------------------------------------------

prepayment must be accompanied by accrued and unpaid interest on the amount
prepaid. Amounts so prepaid cannot be reborrowed.

    2.6(d)  Repayment of Term Loan C.  Principal of Term Loan C is payable as
provided in the Note. The Borrower may prepay Term Loan C at any time without
premium or penalty. Any such prepayment must be accompanied by accrued and
unpaid interest on the amount prepaid. Amounts so prepaid cannot be reborrowed.

    Section 2.7  Computation.  Revolving Commitment Fees and interest on the
Note shall be computed on the basis of actual days elapsed and a year of
360 days.

    Section 2.8  Capital Adequacy.  In the event that any Regulatory Change
reduces or shall have the effect of reducing the rate of return on the Lender's
capital or the capital of its parent corporation (by an amount the Lender deems
material) as a consequence of the Commitments and/or the Advances to a level
below that which the Lender or its parent corporation could have achieved but
for such Regulatory Change (taking into account the Lender's policies and the
policies of its parent corporation with respect to capital adequacy), then the
Borrower shall, within five days after written notice and demand from the
Lender, pay to the Lender additional amounts sufficient to compensate the Lender
or its parent corporation for such reduction. Any determination by the Lender
under this Section and any certificate as to the amount of such reduction given
to the Borrower by the Lender shall be final, conclusive and binding for all
purposes, absent error.

    Section 2.9  Use of Proceeds.  The proceeds of the initial Revolving Advance
shall be used to satisfy obligations to the Lender under the Existing Agreement.
Any remaining balance of the initial Revolving Advance and the proceeds of any
subsequent Revolving Advance shall be used for the Borrower's general business
purposes in a manner not in conflict with any of the Borrower's covenants in
this Agreement. The proceeds of the Term Loans shall be used to satisfy
obligations to the Lender under the Existing Agreement.

    Section 2.10  Extension of the Revolving Maturity Date.  The Borrower may,
by written notice given to the Lender, at least 30 days but not more than
60 days prior to the Revolving Maturity Date requests in writing an extension of
the Revolving Maturity Date for an additional period of one year. The Borrower
may do a maximum of three times and if no Default or Event of Default then
exists, the Revolving Maturity Date shall be extended for such year. In the case
of any such extension, the "Revolving Maturity Date" shall be the last day of
the period to which such extension has been granted.

ARTICLE III
CONDITIONS PRECEDENT

    Section 3.1  Conditions of Initial Revolving Advance and Term Loans.  The
obligation of the Lender to make the initial Advance on the Revolving Loan and
the Term Loans hereunder shall be subject to the prior or simultaneous
fulfillment of each of the following conditions:

    3.1(a)  Documents.  The Lender shall have received the following:

     (i) The Note executed by a duly authorized officer (or officers) of the
Borrower and dated the Closing Date.

    (ii) A copy of the corporate resolutions of the Borrower authorizing the
execution, delivery and performance of this Agreement and the Note and
containing an incumbency certificate showing the names and titles, and bearing
the signatures of, the officers of the Borrower authorized to execute this
Agreement and the Note, certified as of the Closing Date by the Secretary or an
Assistant Secretary of the Borrower and certifying that there has been no change
to the Articles of Incorporation or Bylaws of the Borrower since true and
correct copies were last delivered to the Lender.

6

--------------------------------------------------------------------------------

    (iii) The opinion of counsel to the Borrower covering such matters as the
Lender may request.

    (iv) The Security Agreement.

    (v) The Mortgage.

    (vi) The initial Borrowing Base Certificate required under Section 2.5.

   (vii) Evidence, satisfactory to the Lender of an infusion of equity into the
Borrower in an amount not less than $800,000.

   (viii) A copy of an executed stock purchase agreement between the Borrower
and Richard McNamara, James R. Reissner, Michael Tate or Activar, Inc.

    (ix) Evidence of a restructuring of accounts payable with Borrower's trade
vendors, satisfactory to the Lender in its sole discretion.

    3.1(b)  Other Matters.  All organizational and legal proceedings relating to
the Borrower and all instruments and agreements in connection with the
transactions contemplated by this Agreement shall be satisfactory in scope, form
and substance to the Lender and its counsel, and the Lender shall have received
all information and copies of all documents, including records of corporate
proceedings, which it may reasonably have requested in connection therewith,
such documents where appropriate to be certified by proper Borrower or
governmental authorities.

    3.1(c)  Fees and Expenses.  The Lender shall have received all fees and
other amounts due and payable by the Borrower on or prior to the Closing Date,
including the reasonable fees and expenses of counsel to the Lender payable
pursuant to Section 8.2.

    3.1(d)  Perfection.  The Security Agreement (or financing statements with
respect thereto) shall have been appropriately filed to the satisfaction of the
Lender and the priority and perfection of the Lien created thereby shall have
been established to the satisfaction of the Lender. The Mortgage shall have been
appropriately filed to the satisfaction of the Lender and the priority and
perfection of the Lien created thereby shall have been established to the
satisfaction of the Lender.

    Section 3.2  Conditions Precedent to all Advances.  The Lender shall not
have any obligation to make the Term Loans or any Advance on the Revolving Loan
(including Advances after the initial Advance) hereunder unless all
representations and warranties of the Borrower made in this Agreement remain
true and correct and no Default or Event of Default exists.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

    The Borrower represents and warrants to the Lender:

    Section 4.1  Organization, Standing, Etc.  The Borrower is a corporation
duly incorporated and validly existing and in good standing under the laws of
the jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted, to enter into this
Agreement and to issue the Note and to perform its obligations hereunder and
thereunder. This Agreement and the Note have been duly authorized by all
necessary corporate action and when executed and delivered will be the legal and
binding obligations of the Borrower. The execution and delivery of this
Agreement and the Note will not violate the Borrower's Articles of Incorporation
or bylaws or any law applicable to the Borrower. No governmental consent or
exemption is required in connection with the Borrower's execution and delivery
of this Agreement and the Note.

    Section 4.2  Financial Statements and No Material Adverse Change.  The
Borrower's unaudited financial statements as at December 31, 1999 (shall be
substantially in agreement with its audited financial

7

--------------------------------------------------------------------------------

statement not yet released for the period ending December 31, 1999) and its
unaudited financial statements as at July 31, 2000, as heretofore furnished to
the Lender, have been prepared in accordance with GAAP. The Borrower has no
material obligation or liability not disclosed in such financial statements, and
there has been no material adverse change in the condition of the Borrower since
the dates of such financial statements.

    Section 4.3  Litigation.  There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower which, if determined adversely to the Borrower, would have, a material
adverse effect on the condition of the Borrower. The Borrower is not in
violation of any law or regulation (including environmental laws and regulations
and laws relating to employee benefit plans) where such violation could
reasonably be expected to impose a material liability on the Borrower.

    Section 4.4  Taxes.  The Borrower has filed all federal, state and local tax
returns required to be filed and has paid or made provision for the payment of
all taxes due and payable pursuant to such returns and pursuant to any
assessments made against it or any of its property (other than taxes, fees or
charges the amount or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Borrower).

    Section 4.5  Subsidiaries.  The Borrower has no Subsidiaries except for
EPR, Inc. and Reuter Recycling of Florida, Inc.

ARTICLE V
AFFIRMATIVE COVENANTS

    Until the Revolving Commitment shall have expired or been terminated and the
Note and all of the Borrower's other obligations to the Lender under this
Agreement shall have been paid in full, unless the Lender shall otherwise
consent in writing:

    Section 5.1  Financial Statements and Reports.  The Borrower will furnish to
the Lender:

  5.1(a) As soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of at least statements of income, cash flow and changes in
stockholders' equity, and a balance sheet as at the end of such year, setting
forth in each case in comparative form corresponding figures from the previous
annual audit, certified without qualification by independent certified public
accountants of recognized national standing selected by the Borrower and
acceptable to the Lender.

  5.1(b) As soon as available and in any event within 30 days after the end of
each month, unaudited financial statements for the Borrower for such month and
for the period from the beginning of such fiscal year to the end of such month,
substantially similar to the annual audited statements.

  5.1(c) As soon as practicable and in any event within 30 days after the end of
each month, a Compliance Certificate in the form of Exhibit 5.1(c) hereto and a
statement signed by the chief financial officer of the Borrower stating that as
at the end of such month there did not exist any Default or Event of Default or,
if such Default or Event of Default existed, specifying the nature and period of
existence thereof and what action the Borrower proposes to take with respect
thereto.

  5.1(d) Immediately upon any officer of the Borrower becoming aware of any
Default or Event of Default, a notice describing the nature thereof and what
action the Borrower proposes to take with respect thereto.

  5.1(e) Concurrently with each request for an Advance, and in any event not
less than weekly, a Borrowing Base Certificate.

8

--------------------------------------------------------------------------------




  5.1(f) As soon as practicable and in any event within fifteen days of the end
of each month, (i) a listing of all Accounts, together with an aging of all
accounts and a reconciliation of such accounts against the listing submitted
pursuant hereto for the immediately preceding month, and (ii) a listing of all
accounts payable, together with an aging of all accounts payable all in form and
substance satisfactory to the Lender.

  5.1(g) As soon as practicable and in any event within thirty days of the end
of each quarter, a customer listing including the contact person, addresses and
phone numbers of each account debtor.

  5.1(h) Within five days after the due date, proof of payment or deposit, when
due, of all withholding and F.I.C.A. taxes owing by the Borrower from time to
time, in form and substance satisfactory to the Lender by a payroll service
satisfactory to the Lender and whose services the Borrower shall at all times
retain.

  5.1(i) From time to time, such other information regarding the business,
operation and financial condition of the Borrower as the Lender may reasonably
request.

    Section 5.2  Corporate Existence.  The Borrower will maintain its corporate
existence in good standing under the laws of its jurisdiction of incorporation
and its qualification to transact business in each jurisdiction where failure so
to qualify would permanently preclude the Borrower from enforcing its rights
with respect to any material asset or would expose the Borrower to any material
liability.

    Section 5.3  Insurance.  The Borrower will maintain with financially sound
and reputable insurance companies such insurance as may be required by law and
such other insurance in such amounts and against such hazards as is customary in
the case of reputable corporations engaged in the same or similar business and
similarly situated.

    Section 5.4  Payment of Taxes and Claims.  The Borrower will file all tax
returns and reports which are required by law to be filed by it and will pay
before they become delinquent, all taxes, assessments and governmental charges
and levies imposed upon it or its property and all claims or demands of any kind
(including those of suppliers, mechanics, carriers, warehousemen, landlords and
other like Persons) which, if unpaid, might result in the creation of a Lien
upon its property.

    Section 5.5  Inspection.  The Borrower will permit any Person designated by
the Lender to visit and inspect any of the properties, books and financial
records of the Borrower, to examine and to make copies of the books of accounts
and other financial records of the Borrower, and to discuss the affairs,
finances and accounts of the Borrower with its officers at such reasonable times
and intervals as the Lender may designate. The Borrower shall also allow the
Lender and its agents to conduct periodic collateral audits of the Borrower's
accounts and inventory at such intervals as the Lender may choose, and the
Borrower shall pay the Lender's costs of such audits (provided that the Borrower
shall not be require to pay for more than two collateral audits in any calendar
year).

    Section 5.6  Maintenance of Properties.  The Borrower will maintain its
properties in good condition, repair and working order, and supplied with all
necessary equipment, and make all necessary repairs, renewals, replacements,
betterments and improvements thereto, all as may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.

    Section 5.7  Books and Records.  The Borrower will keep adequate and proper
records and books of account in which full and correct entries will be made of
its dealings, business and affairs.

    Section 5.8  Compliance.  The Borrower will comply in all material respects
with all laws, rules and regulations to which it may be subject.

    Section 5.9  Notice of Litigation.  The Borrower will give prompt written
notice to the Lender of the commencement of any action, suit or proceeding
affecting the Borrower.

9

--------------------------------------------------------------------------------

    Section 5.10  Plans.  The Borrower will maintain any employee benefit plans
in compliance with all material requirements of applicable laws and regulations.

    Section 5.11  Making of Payments; Application of Collections; Charging of
Accounts.  

 5.11(a) All payments hereunder (including payments with respect to any Note)
shall be made without set-off or counterclaim and shall be made to the Lender in
immediately available funds (or as the Lender may otherwise consent) prior to
2:00 p.m., Minneapolis time, on the date due at its office at U.S. Bank Place,
601 Second Avenue South, Minneapolis, MN 55402-4302, or at such other place as
may be designated by Lender to the Borrower in writing from time to time. Unless
Lender shall otherwise consent, all loan payments shall be made by the Borrower
through the Collateral Account (as that term is defined in the Security
Agreement). Amounts on deposit in the Collateral Account at the end of each
Business Day will be applied to the Loans and the other Obligations by the
Lender on the next succeeding Business Day in such order as the Lender, in its
sole discretion, shall determine. Borrower acknowledges that deposits made and
other items credited to the Collateral Account are subject to applicable laws
and regulations governing availability of funds and to Lender's funds
availability requirements, and may not be immediately available for application
to the Loans or the other Obligations.

 5.11(b) The Borrower authorizes the Lender to, and the Lender will, subject to
the provisions of this Section 5.11(b), apply the whole or any part of any
amounts received by the Lender (whether deposited in the Collateral Account or
otherwise received by the Lender) from the collection of items of payment and
proceeds of any Collateral against the principal and/or interest of any Loans
made hereunder and/or any other Obligations, whether or not then due, in such
order of application as the Lender may determine, unless such payments or
proceeds are, in the Lender's sole and absolute discretion, released to the
Borrower. No checks, drafts or other instruments received by the Lender shall
constitute final payment to the Lender unless and until such item of payment has
actually been collected. All items or amounts which are delivered to the Lender
by or on behalf of any Borrower or any obligor or any account debtor on account
of partial or full payment or otherwise as proceeds of any of the Collateral
(including any items or amounts which may have been deposited to the Collateral
Account) may from time to time, in the Lender's sole and absolute discretion, be
released to the Borrower or may be applied by the Lender towards such of the
Obligations, whether or not then due, in such order of application as the Lender
may determine. Notwithstanding anything to the contrary herein, (i) solely for
purposes of determining the occurrence of an Event of Default hereunder, all
cash, checks, instruments and other items of payment shall be deemed received
upon actual receipt by the Lender unless the same is subsequently dishonored for
any reason whatsoever, (ii) solely for purposes of determining whether there is
Revolving Credit Availability, all cash, checks, instruments and other items of
payment shall be applied against the Obligations no later than the first
Business Day following receipt thereof by the Lender in Minneapolis, Minnesota
or the first Business Day following the initiation by the Lender of an ACH
transaction from the Collateral Account, and (iii) solely for purposes of
interest calculation hereunder, all cash, checks, instruments and other items of
payment shall be deemed to have been applied against the Obligations no later
than the second Business Day following receipt thereof by the Lender in
Minneapolis, Minnesota or the second Business Day following the initiation by
the Lender of an ACH transaction from the Collateral Account.

 5.11(c) The Borrower hereby irrevocably authorize the Lender and the Lender
may, in its sole and absolute discretion, at any time and from time to time, pay
all or any portion of any Obligations including, without limitation, interest,
attorneys' fees and other fees, costs and expenses of the Lender for which any
Borrower is liable pursuant to the terms of the Loan Documents, by charging any
bank account of any Borrower maintained with Lender or by advancing the amount
thereof to the Borrower as an Advance and applying the proceeds of such Loan
against such Obligations; provided, however, that the provisions of this
Section 5.11(c) shall not affect the Borrowers' obligation to pay when due

10

--------------------------------------------------------------------------------

all amounts payable by any Borrower under any of the Loan Documents whether or
not there are sufficient funds therefor in any such bank account of any Borrower
with Lender, or sufficient Revolving Credit Availability.

 5.11(d) Subject to the rights granted to the Lender in paragraph 5 of the
Security Agreements, all ledger sheets or cards, invoices, shipping records,
correspondence, and other writings relating to accounts shall, until delivered
to the Lender or removed by the Lender from the Borrower's premises, be kept on
the Borrower's premises without cost to the Lender in appropriate containers in
safe places.

 5.11(e) Upon the Lender's demand for payment, the Lender may remove from the
Borrower's premises all books and records, correspondence, documents and files
relating to accounts; and the Lender may without cost or expense to the Lender
use such of the Borrower's personnel, supplies, space and equipment at the
Borrower's place of business as the Lender may desire for the handling of
collections. The Borrower will pay any and all out of pocket expenses and cost
of collection (including reasonable attorney fees) incurred by the Lender in the
Lender's handling of or effort to enforce collections.

 5.11(f) The Borrower warrants that, except as may be disclosed in the lists of
Accounts furnished to the Lender: each customer billing statement correctly
states the subject matter and terms of sale; the merchandise conforms thereto
and is in all respects acceptable to the customer; the date of the billing
statement is not prior to the date of shipment; the Account is not subject to
any dispute, defense, offset or counterclaim; the account debtor is not a
subsidiary or affiliated company; and the Borrower has no reason to believe the
Account will not be paid in the regular course of business. The Borrower will
notify the Lender promptly of any event, circumstance or communication with
respect to any Account that is inconsistent with the foregoing representation.

ARTICLE VI
NEGATIVE COVENANTS

    Until the Revolving Commitment shall have expired or been terminated and the
Note and all of the Borrower's other obligations to the Lender under this
Agreement shall have been paid in full, unless the Lender shall otherwise
consent in writing:

    Section 6.1  Merger.  The Borrower will not merge or consolidate or enter
into any analogous reorganization or transaction with any Person or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution)

    Section 6.2  Sale of Assets.  The Borrower will not sell, transfer, lease or
otherwise convey all or any substantial part of its assets except for sales and
leases of inventory in the ordinary course of business.

    Section 6.3  Dividends.  The Borrower will not pay any dividends or
otherwise make any distributions on, or redemptions of, any of its outstanding
stock.

    Section 6.4  Payments to Investors and Affiliates.  The Borrower will not
compensate, Richard McNamara, James R. Reissner, Michael Tate or Activar, Inc.,
or any of their Affiliates(including without limitation, salary, bonus,
management fees, consulting agreements and incentive compensation of any type)
in an amount in excess of $100,000 (excluding salary paid to Michael Tate) in
the aggregate in any of Borrower's fiscal years. The Borrower will not enter
into a transaction with any Affiliate, officer of or investor in the Borrower
(i) which requires the Borrower to pay more than $5,000 in the aggregate for
management fees and (ii) except upon fair and reasonable terms no less favorable
than the Borrower would obtain in a comparable arm's-length transaction with a
person not an Affiliate, officer of or investor in Borrower.

11

--------------------------------------------------------------------------------

    Section 6.5  Investments.  The Borrower will not make any loans, advances or
extensions of credit to any other Person (except for trade and customer accounts
receivable for inventory sold or services rendered in the ordinary course of
business and payable in accordance with customary trade terms) or purchase or
acquire any stock or other debt or equity securities of or any interest in any
other Person or any integral part of any business or the assets comprising such
business or part thereof, except for:

  6.5(a) Investments in readily marketable direct obligations issued or
unconditionally guaranteed by the United States government or any agency thereof
and supported by the full faith and credit of the United States.

  6.5(b) Certificates of deposit or bankers' acceptances issued by any
commercial Bank organized under the laws of the United States or any State
thereof which has (i) combined capital and surplus of at least $100,000,000, and
(ii) a credit rating with respect to its unsecured indebtedness from a
nationally recognized rating service that is satisfactory to the Lender.

  6.5(c) Commercial paper given the highest rating by a nationally recognized
rating service.

  6.5(d) Repurchase agreements relating to securities of the kind described in
subsection (a) of this Section.

  6.5(e) Other readily marketable investments in debt securities which are
reasonably acceptable to the Lender.

  6.5(f) Travel advances to officers and employees in the ordinary course of
business.

Any investments under clauses (a), (b), (c) or (d) above must mature within one
year of the acquisition thereof by the Borrower.

    Section 6.6  Indebtedness.  The Borrower will not borrow any money or issue
any bonds, debentures or other debt securities or otherwise become obligated on
any interest-bearing indebtedness except (i) for the Term Loan and Advances
under this Agreement and (ii) leases that require aggregate monthly payments not
to exceed $15,000.

    Section 6.7  Liens.  The Borrower will not create, incur, assume or suffer
to exist any Lien, or enter into any arrangement for the acquisition of any
property through conditional sale, lease-purchase or other title retention
agreements except:

  6.7(a) Liens granted to the Lender.

  6.7(b) Liens existing on the date of this Agreement and disclosed on
Exhibit 6.7 hereto.

  6.7(c) Deposits or pledges to secure payment of workers' compensation,
unemployment insurance, old age pensions or other social security obligations
arising in the ordinary course of business of the Borrower.

  6.7(d) Liens for taxes, fees, assessments and governmental charges not
delinquent.

  6.7(e) Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens arising in the ordinary course of business, for sums not due.

  6.7(f) Liens incurred or deposits or pledges made or given in connection with,
or to secure payment of, indemnity, performance or other similar bonds.

  6.7(g) Encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property and landlord's Liens under
leases on the premises rented, which do not materially detract from the value of
such property or impair the use thereof in the business of the Borrower.

12

--------------------------------------------------------------------------------

    Section 6.8  Contingent Obligations.  The Borrower will not guarantee or
otherwise become liable on the indebtedness of any other Person.

    Section 6.9  Change of Control.  The Borrower will not permit a Change of
Control to occur.

    Section 6.10  Net Income.  The Borrower will not permit its net income for
the fiscal year ending December 31, 2002 to be less than $1.00.

ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES

    Section 7.1  Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default:

  7.1(a) The Borrower shall fail to make when due, whether by acceleration or
otherwise, any payment of principal of or interest on the Note or any other
obligations of the Borrower to the Lender pursuant to this Agreement.

  7.1(b) Any representation or warranty made by or on behalf of the Borrower in
this Agreement or by or on behalf of the Borrower in any certificate, statement,
report or document herewith or hereafter furnished to the Lender pursuant to
this Agreement shall prove to have been false or misleading in any material
respect on the date as of which the facts set forth are stated or certified.

  7.1(c) The Borrower shall fail to comply with Sections 5.2 or 5.3 or any
Section of Article VI.

  7.1(d) The Borrower shall fail to comply with any other agreement, covenant,
condition, provision or term contained in this Agreement (other than those
hereinabove set forth in this Section 7.1) and such failure to comply shall
continue for ten calendar days after whichever of the following dates is the
earliest: (i) the date the Borrower gives notice of such failure to the Lender,
(ii) the date the Borrower should have given notice of such failure to the
Lender pursuant to Section 5.1, or (iii) the date the Lender gives notice of
such failure to the Borrower.

  7.1(e) The Borrower shall become insolvent or shall generally not pay its
debts as they mature or shall apply for, shall consent to, or shall acquiesce in
the appointment of a custodian, trustee or receiver of the Borrower or for a
substantial part of the property thereof or, in the absence of such application,
consent or acquiescence, a custodian, trustee or receiver shall be appointed for
the Borrower or for a substantial part of the property thereof, or the Borrower
shall make an assignment for the benefit of creditors.

  7.1(f) Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against the
Borrower.

  7.1(g) Any dissolution or liquidation proceeding shall be instituted by or
against the Borrower.

  7.1(h) A judgment or judgments for the payment of money in excess of the sum
of $50,000 in the aggregate shall be rendered against the Borrower.

  7.1(i) The maturity of any material indebtedness of the Borrower (other than
indebtedness under this Agreement) shall be accelerated, or the Borrower shall
fail to pay any such material indebtedness when due (after the lapse of any
applicable grace period) or any event shall occur or condition shall exist and
shall continue for more than the period of grace, if any, applicable thereto and
shall have the effect of causing, or permitting the holder of any such
indebtedness to cause, such material indebtedness to become due prior to its
stated maturity or to realize upon any collateral given as security therefor.
For purposes of this Section, indebtedness of the Borrower shall be deemed
"material" if it exceeds $25,000 as to any item of indebtedness or in the
aggregate for all items of indebtedness with respect to which any of the events
described in this Section has occurred.

13

--------------------------------------------------------------------------------

  7.1(j) Any execution or attachment shall be issued whereby any substantial
part of the property of the Borrower shall be taken or attempted to be taken.

  7.1(k) Any default shall occur under any other Loan Document.

    Section 7.2  Remedies.  If (a) any Event of Default described in Sections
7.1 (e), (f) or (g) shall occur with respect to the Borrower, the Revolving
Commitment shall automatically terminate and the Note and all other obligations
of the Borrower to the Lender under this Agreement shall automatically become
immediately due and payable, or (b) any other Event of Default shall occur and
be continuing, then the Lender may (i) declare the Revolving Commitment
terminated, whereupon the Commitment shall terminate, and (ii) declare the Note
and all other obligations of the Borrower to the Lender under this Agreement to
be forthwith due and payable, whereupon the same shall immediately become due
and payable, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement or in the Note to the contrary notwithstanding. Upon the occurrence of
any of the events described in clauses (a) or (b) of the preceding sentence the
Lender may exercise all rights and remedies under this Agreement, the Note and
any related agreements and under any applicable law.

    Section 7.3  Offset.  In addition to the remedies set forth in Section 7.2,
upon the occurrence of any Event of Default and thereafter while the same be
continuing, the Borrower hereby irrevocably authorizes the Lender to set off all
sums owing by the Borrower to the Lender against all deposits and credits of the
Borrower with, and any and all claims of the Borrower against, the Lender.

ARTICLE VIII
MISCELLANEOUS

    Section 8.1  Modifications.  Notwithstanding any provisions to the contrary
herein, any term of this Agreement may be amended with the written consent of
the Borrower; provided that no amendment, modification or waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Lender, and then such amendment, modifications, waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.

    Section 8.2  Costs and Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Borrower agrees to reimburse the Lender
upon demand for all reasonable out-of-pocket expenses paid or incurred by the
Lender (including filing and recording costs and fees and expenses of Dorsey &
Whitney LLP, counsel to the Lender) in connection with the negotiation,
preparation, approval, review, execution, delivery, amendment, modification,
interpretation, collection and enforcement of this Agreement and the Note. The
obligations of the Borrower under this Section shall survive any termination of
this Agreement.

    Section 8.3  Waivers, etc.  No failure on the part of the Lender or the
holder of either Note to exercise and no delay in exercising any power or right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any power or right preclude any other or further exercise thereof or
the exercise of any other power or right. The rights and remedies of the Lender
hereunder are cumulative and not exclusive of any right or remedy the Lender
otherwise has.

    Section 8.4  Notices.  Except when telephonic notice is expressly authorized
by this Agreement, any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
telegram, telex, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by telegram, telex or facsimile transmission, from
the first Business Day after the date of sending if

14

--------------------------------------------------------------------------------

sent by overnight courier, or from four days after the date of mailing if
mailed; provided, however, that any notice to the Lender under Article II hereof
shall be deemed to have been given only when received by the Lender.

    Section 8.5  Successors and Assigns; Disposition of Loans.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign its
rights or delegate its obligations hereunder without the prior written consent
of the Lender. The Lender may at any time sell, assign, transfer, grant
participations in, or otherwise dispose of any portion of the Revolving
Commitment and the Term Loan and/or Advances to banks or other financial
institutions. The Lender may disclose any information regarding the Borrower in
the Lender's possession to any prospective buyer or participant.

    Section 8.6  Governing Law and Construction.  THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE Note SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS.

    Section 8.7  Consent to Jurisdiction.  AT THE OPTION OF THE LENDER, THIS
AGREEMENT AND THE Note MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE
COURT SITTING IN HENNEPIN OR RAMSEY COUNTY, MINNESOTA; AND THE BORROWER CONSENTS
TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT
VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE BORROWER COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
THE LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE
OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

    Section 8.8  Waiver of Jury Trial.  EACH OF THE BORROWER AND THE LENDER
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE AND ANY OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

    Section 8.9  Captions.  The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.

    Section 8.10  Entire Agreement.  This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Borrower and the
Lender with respect to the subject matter hereof and thereof. This Agreement
supersedes all prior agreements and understandings relating to the subject
matter hereof.

    Section 8.11  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart.

15

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

    REUTER MANUFACTURING, INC.  
   
   
By  
   
/s/ Michael J. Tate

--------------------------------------------------------------------------------

    Print   Name   Michael J. Tate

--------------------------------------------------------------------------------

    Title   President

--------------------------------------------------------------------------------

Borrower's Address:
410 11th Avenue South
Hopkins, MN 55343              
   
   
U.S. BANK NATIONAL ASSOCIATION  
   
   
By  
   
/s/ William Sweeney

--------------------------------------------------------------------------------

    Print   Name   William Sweeney

--------------------------------------------------------------------------------

    Title   Vice President

--------------------------------------------------------------------------------

Lender's Address:
U.S. Bank National Association
601 Second Avenue South
Minneapolis, MN 55402-4302
Fax (612) 973-2851            

16

--------------------------------------------------------------------------------




EXHIBIT 2.3 TO
CREDIT AGREEMENT


AMENDED AND RESTATED NOTE

$6,800,000   October 10, 2000
Minneapolis, Minnesota

    FOR VALUE RECEIVED, REUTER MANUFACTURING, INC., a corporation organized
under the laws of the State of Minnesota, hereby promises to pay to the order of
U.S. BANK NATIONAL ASSOCIATION (the "Lender") at its main office in Minneapolis,
Minnesota, in lawful money of the United States of America in immediately
available funds the principal amount of SIX MILLION EIGHT HUNDRED THOUSAND
DOLLARS AND NO CENTS ($6,800,000), and to pay interest (computed on the basis of
actual days elapsed and a year of 360 days) in like funds on the unpaid
principal amount hereof from time to time outstanding.

    The principal hereof and interest hereon is payable as follows:

    (A) interest on the Advances (as such term and each other capitalized term
used herein are defined in the Credit Agreement hereinafter referred to) at the
rates and times set forth in the Credit Agreement. The Advances are payable on
the Revolving Maturity Date;

    (B) on Term Loan A in consecutive installments of $27,020 each, beginning on
November 1, 2000 and on the first day of each month thereafter through
September 1, 2005 and one final payment on October 1, 2005 in the amount of the
entire remaining balance. Each such installment shall be applied first to
interest and the balance to principal.

    (C) on Term Loan B (i) in payments of accrued interest only payable in
arrears on November 1, 2000, December 1, 2000 and on January 1, 2001, and
(ii) principal and interest payments in consecutive installments of $36,500
each, beginning on February 1, 2001 and on the first day of each month
thereafter through December 1, 2003 and one final payment on January 1, 2004 in
the amount of the entire remaining balance. Each such installment shall be
applied first to interest and the balance to principal.

    (D) Term Loan C is payable on September 30, 2003, provided however, that
Term Loan C shall be forgiven in the event (i) the Advances, Term Loan A and
Term Loan B are all paid in full on or before September 30, 2003, or (ii) on
October 1, 2003 if the Borrower has fully complied with the terms of the Credit
Agreement and no Default or Event of Default exists.

    This note is the Amended and Restated Note referred to in the Amended and
Restated Credit Agreement dated as of October 10, 2000 (as the same may be
hereafter from time to time amended, restated or modified, the "Credit
Agreement") between the undersigned and the Lender. This note is secured, it is
subject to certain permissive and mandatory prepayments and its maturity is
subject to acceleration, in each case upon the terms provided in said Credit
Agreement. This note is issued in combination, substitute and replacement but
not in payment of indebtedness owed to the Lender by the Borrower under that
Financing Agreement dated as of December 3, 1997, a Term Note in the original
principal amount of $2,400,000 dated as of December 3, 1997 (as amended from
time to time) from the Borrower to the Lender a Term Note in the original
principal amount of $270,000 dated as of December 3, 1997 (as amended from time
to time) from the Borrower to the Lender.

    In the event of default hereunder, the undersigned agrees to pay all costs
and expenses of collection, including reasonable attorneys' fees. The
undersigned waives demand, presentment, notice of nonpayment, protest, notice of
protest and notice of dishonor.

    THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING

17

--------------------------------------------------------------------------------

EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL
LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.

        REUTER MANUFACTURING, INC.  
By  
   
      

--------------------------------------------------------------------------------

 
   
   
Title  
   
      

--------------------------------------------------------------------------------

 
   
   
   
   
   
   
 

18

--------------------------------------------------------------------------------

BORROWING BASE CERTIFICATE


REUTER MANUFACTURING, INC.

    Borrowing Base Certificate for the period ended            , 20

    This Borrowing Base Certificate is delivered in accordance with the Credit
Agreement dated as of October 10, 2000 between U.S. Bank National Association
(the "Lender") and Reuter Manufacturing ("the Borrower"). Capitalized terms used
herein which are defined in the Credit Agreement shall have the meanings set
forth for such terms therein. All amounts are as of the date shown above except
as otherwise stated herein.

    I certify that the following amounts were correctly determined according to
the Credit Agreement:

Total Receivables         $   (A)          

--------------------------------------------------------------------------------

    Receivables 90 + Days   $              

--------------------------------------------------------------------------------

          Other Ineligibles   $              

--------------------------------------------------------------------------------

        Total Ineligible         $   (B)          

--------------------------------------------------------------------------------

  Eligible Receivables (A) - (B)         $   (C)          

--------------------------------------------------------------------------------

  Borrowing Base (80% of (C))         $   (D)          

--------------------------------------------------------------------------------

  Receivables Over Advances         $ 250,000.00 (E)          

--------------------------------------------------------------------------------

  Total Borrowing Base (D) + (E)         $   (F)          

--------------------------------------------------------------------------------

  Outstanding Advances         $   (G)          

--------------------------------------------------------------------------------

  Availability (F) - (G)         $   (H)          

--------------------------------------------------------------------------------

 

    I hereby certify that all payroll and unemployment taxes are current as of
this date.

    For the purpose of inducing the Lender to extend credit to the Borrower
pursuant to the Credit Agreement, the Borrower hereby certifies that the
foregoing information is true and correct in all respects. The Borrower further
certifies that all amounts outstanding under the Note were properly authorized
for the benefit of the Borrower and constitute obligations of the Borrower in
accordance with the terms of the Credit Agreement. The Borrower further
certifies that no circumstances or conditions exist at the date of the Borrowing
Base Certificate which constitute an Event of Default.

        REUTER MANUFACTURING, INC.  
   
   
   
   
By  
   
      

--------------------------------------------------------------------------------

Title         

--------------------------------------------------------------------------------

         
Dated  
   
, 20  

--------------------------------------------------------------------------------

 
   
   
   
 

19

--------------------------------------------------------------------------------

EXHIBIT 5.1(c) TO
CREDIT AGREEMENT


[FORM OF COMPLIANCE CERTIFICATE]

To: U.S. Bank National Association

THE UNDERSIGNED HEREBY CERTIFIES THAT:

    (1) I am the duly elected chief financial officer of REUTER
MANUFACTURING, INC. (the "Borrower");

    (2) I have reviewed the terms of the Amended and Restated Credit Agreement
dated as of October 10, 2000 between REUTER MANUFACTURING, INC., a corporation
organized under the laws of the State of Minnesota, (the "Borrower"), and U.S.
BANK NATIONAL ASSOCIATION (the "Lender") (the "Credit Agreement") and I have
made, or have caused to be made under my supervision, a detailed review of the
transaction and conditions of the Borrower during the accounting period covered
by the Attachment hereto; and

    (3) The examination described in paragraph (2) did not disclose, and I have
no knowledge, whether arising out of such examinations or otherwise, of the
existence of any condition or event which constitutes a Default or an Event of
Default (as such terms are defined in the Credit Agreement) during or at the end
of the accounting period covered by Attachment hereto or as of the date of this
Certificate, except as described below (or on a separate attachment to this
Certificate). The following exceptions set forth, in detail, the nature of the
condition or event, the period during which has existed and the action which the
Borrower has taken, is taking or proposes to take with respect to each such
condition or event.

--------------------------------------------------------------------------------

    The foregoing certification, together with the computations in the
Attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of            ,      ,
pursuant to Section 5.1 (c) of the Credit Agreement.

    REUTER MANUFACTURING, INC.  
   
   
By:  
   
      

--------------------------------------------------------------------------------

 
   
   
Name:  
   
      

--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------


ATTACHMENT TO COMPLIANCE CERTIFICATE
AS OF            ,
WHICH PERTAINS TO THE PERIOD
FROM             ,      TO            ,
FOR THE FISCAL YEAR ENDING             ,

 
   
   
  In Compliance

--------------------------------------------------------------------------------

Net Income (Minimum of $1 at fiscal year end December 31, 2002) (Section 6.10)  
Actual   $             Yes       No    

21

--------------------------------------------------------------------------------


CERTIFICATE OF SECRETARY OF
REUTER MANUFACTURING, INC.

    I,            , hereby certify to U.S. Bank National Association that I am
the Secretary of Reuter Manufacturing, Inc., a corporation organized under the
laws of the State of Minnesota (the "Company") and that the following
resolutions have been duly adopted by the Board of Directors of the Company in a
manner authorized by the laws of the State of Minnesota:

    "WHEREAS, the Company wishes to borrow money from U.S. Bank National
Association (the "Lender"), and for that purpose intends to enter into a Credit
Agreement with the Lender.

    RESOLVED, the Company shall enter into an Amended and Restated Credit
Agreement with the Lender under which the Company may obtain loans up to
$6,800,000; and the            or any            of the Company is hereby
authorized at any time and from time to time to execute and deliver to the
Lender such Amended and Restated Credit Agreement and any promissory notes,
security agreements, mortgages, subordination agreements, pledge agreements,
assignments of life insurance, reimbursement agreements, or amendments to any of
the foregoing as may be contemplated or required pursuant to such Amended and
Restated Credit Agreement or otherwise, all in such form as such officer may
determine and approve (such determination and approval to be established
conclusively by such officer's execution and delivery of such Amended and
Restated Credit Agreement and any such related documents and instruments).

    FURTHER RESOLVED, that the            or any            of the Company is
hereby authorized at any time and from time to time to sell, assign, transfer,
mortgage, create security interests in and pledge to the Lender the real
property, goods, instruments, documents, securities, chattel paper, accounts,
contract rights and other intangibles and any other property now owned or
hereafter acquired by the Company, either absolutely for such consideration as
such officer may determine to be appropriate or as security for the payment or
performance of any or all debts, liabilities and obligations of every type and
description now or at any time hereafter owed to the Lender by the Company, on
such terms as such officer may approve, and to do such other acts or things in
connection therewith or pursuant thereto as such officer may determine to be
appropriate (such determination and approval to be established conclusively by
the instrument executed or action taken by such officer).

    FURTHER RESOLVED, it is hereby acknowledged that each and every note,
guaranty, security agreement and other instrument made pursuant to the foregoing
resolutions is and will be made and given for the corporate purposes of this
Company.

    FURTHER RESOLVED, the Secretary or Assistant Secretary shall certify to the
Lender the names and signatures of the persons who presently are duly elected,
qualified and acting as the officers authorized to act under the foregoing
resolutions, and the Secretary or Assistant Secretary shall from time to time
hereafter, upon a change in the facts so certified, immediately certify to the
Lender the names and signatures of the persons then authorized to sign or to
act; the Lender shall be fully protected in relying on such certificates and on
the obligation of the Secretary or an Assistant Secretary immediately to certify
to the Lender any change in any fact certified, and the Lender shall be
indemnified and saved harmless by the Company from any and all claims, demands,
expenses, costs and damages resulting from or growing out of honoring or relying
on the signature or other authority (whether or not properly used) of any
officer whose name and signature was so certified, or refusing to honor any
signature or authority not so certified."

    I further certify that the foregoing resolutions have not been amended or
revoked and are in full force and effect on the date hereof.

22

--------------------------------------------------------------------------------

    I further certify that the Articles of Incorporation and the Bylaws of the
Company have not been amended since true and correct copies were last delivered
to the Lender and are in full force and effect on the date hereof.

    I further certify that the Board of Directors of the Company has, and at the
time of adoption of the foregoing resolutions had, full power and lawful
authority to adopt the foregoing resolutions and to confer the powers therein
granted upon the officers designated, and that such officers have full power and
authority to exercise the same.

    I further certify that the officers whose names appear below have been duly
elected to and now hold the offices in the Company set forth opposite their
respective names and that the signature appearing opposite the name of each of
such officer is authentic and official:

Name   Title   Specimen Signature  


--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------

 
 
      

--------------------------------------------------------------------------------

 
 
   
 
   
 
   
 
   
 
 

    I further certify that shareholder approval of the foregoing resolutions is
not required and said resolutions are effective and binding on the Company
without approval by its shareholders.

Dated         

--------------------------------------------------------------------------------

     
   
   
      

--------------------------------------------------------------------------------

 
   
   
   
   
   
   
Secretary  
      

--------------------------------------------------------------------------------

Attest by a Director  
   
   
   
   
   
   
 

23

--------------------------------------------------------------------------------



QUICKLINKS

AMENDED AND RESTATED CREDIT AGREEMENT
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
ARTICLE II TERMS OF LENDING
ARTICLE III CONDITIONS PRECEDENT
ARTICLE IV REPRESENTATIONS AND WARRANTIES
ARTICLE V AFFIRMATIVE COVENANTS
ARTICLE VI NEGATIVE COVENANTS
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES
ARTICLE VIII MISCELLANEOUS
AMENDED AND RESTATED NOTE
REUTER MANUFACTURING, INC.
[FORM OF COMPLIANCE CERTIFICATE]
ATTACHMENT TO COMPLIANCE CERTIFICATE AS OF , WHICH PERTAINS TO THE PERIOD FROM ,
TO , FOR THE FISCAL YEAR ENDING ,
CERTIFICATE OF SECRETARY OF REUTER MANUFACTURING, INC.
